        Case 3:19-cv-07651-EMC Document 233 Filed 03/05/21 Page 1 of 3



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   840 Newport Center Drive, Suite 400
 8 Newport Beach, California 92660-6324
   Telephone: (949) 760-0991
 9 Facsimile: (949) 760-5200
   Email: mashley@irell.com
10
   Counsel for Defendants
11 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
12 VLSI TECHNOLOGY LLC

13 Additional counsel listed on signature page

14

15                                  UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

18                   Plaintiffs,
                                                   NOTICE OF WITHDRAWAL OF OLIVIA
19              v.                                 L. WEBER AS COUNSEL FOR
                                                   DEFENDANTS
20 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC                 Hon. Edward M. Chen
21 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
22 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., IXI IP, LLC,
23 and SEVEN NETWORKS, LLC,

24                   Defendants.

25

26

27

28
                                                              NOTICE OF WITHDRAWAL OF OLIVIA L. WEBER AS
                                                                               COUNSEL FOR DEFENDANTS
                                                                                 Case No. 3:19-cv-07651-EMC
     10918753
        Case 3:19-cv-07651-EMC Document 233 Filed 03/05/21 Page 2 of 3



 1              PLEASE TAKE NOTICE that Olivia L. Weber is no longer associated with the firm of

 2 Irell & Manella, LLP and is hereby withdrawn as counsel of record for Defendants Fortress

 3 Investment Group LLC, Fortress Credit Co. LLC, and VLSI Technology LLC (collectively,

 4 “Defendants”). Defendants will continue to be represented by Irell & Manella LLP, and all future

 5 correspondence and papers in this action should continue to be directed as such.

 6

 7 Dated: March 0, 2021                             Respectfully submitted,

 8                                                   IRELL & MANELLA LLP

 9

10                                                   By:/s/ Michael D. Harbour
                                                        Michael D. Harbour
11                                                      Counsel for Defendants
                                                        FORTRESS INVESTMENT GROUP LLC,
12                                                      FORTRESS CREDIT CO. LLC,
                                                        VLSI TECHNOLOGY LLC
13

14

15                                                   By:/s/ Olivia L. Weber
16                                                      Olivia L. Weber
                                                        Counsel for Defendants
17                                                      FORTRESS INVESTMENT GROUP LLC,
                                                        FORTRESS CREDIT CO. LLC,
18                                                      VLSI TECHNOLOGY LLC

19

20

21

22

23

24

25

26

27

28
                                                                    NOTICE OF WITHDRAWAL OF OLIVIA L. WEBER AS
                                                                                   COUNSEL FOR DEFENDANTSAC
                                                                                       Case No. 3:19-cv-07651-EMC
     10918753                                       -1-
        Case 3:19-cv-07651-EMC Document 233 Filed 03/05/21 Page 3 of 3



 1                                           ECF ATTESTATION

 2              I, Michael D. Harbour, am the ECF user whose ID and password are being used to file the

 3 NOTICE OF WITHDRAWAL OF OLIVIA L. WEBER AS COUNSEL FOR DEFENDANTS. I

 4 hereby attest that I received authorization to insert the signatures indicated by a conformed

 5 signature (/s/) within this e-filed document.

 6

 7

 8                                                     By: /s/   Michael D. Harbour

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       DEFENDANTS’ REPLY IN SUPPORT OF THEIR JOINT
                                                                     MOTION TO DISMISS AND TO STRIKE PLAINTIFFS’ AC
                                                                                            Case No. 3:19-cv-07651-EMC
     10918753                                         -1-
